Citation Nr: 9910516	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
death resulting from treatment rendered by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946, and from June 1946 to November 1947.

This appeal arises from an April 1994, Department of Veterans 
Affairs Regional Office (VARO), Nashville, Tennessee, rating 
decision, which, in pertinent part, denied the appellant 
service connection for the veteran's cause of death; and from 
a January 1997 rating decision which denied entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for death resulting 
from treatment rendered by the Department of Veterans 
Affairs.

The Board remanded the appellant's claim in an April 1997 
decision for further development.  Additional development was 
completed and the claim has been returned to the Board for 
further adjudication.

FINDINGS OF FACT

1.  The veteran served on active duty from April 1944 to 
April 1946, and from June 1946 to November 1947.

2.  The veteran expired in March 1994.  Immediate cause of 
death was mesenic ischemia due to, or as a result of, 
multiple emboli syndrome, with generalized atherosclerosis 
noted as another significant factor.

3.  At the time of his death, the veteran was service-
connected for back strain, evaluated as 0 percent disabling, 
and healed pleurisy of the right base, evaluated as 0 percent 
disabling.  He was receiving special monthly pension on 
account of his need for regular aid and attendance following 
a stroke.

4.  Cardiovascular disease, including mesenic ischemia, 
multiple emboli syndrome, and atherosclerosis, was not 
present in service, nor did it manifest by acceptable 
verification to a compensable degree within 1 year 
thereafter.

5.  There is no competent medical evidence of record of any 
causal relationship between the veteran's death and his 
service or service-connected disabilities.

6.  There is no competent medical evidence of record that 
service-connected back strain or pleurisy played a material 
role in producing or hastening death.

7.  Competent medical evidence indicates that the veteran's 
treatment during his period of final admission at a VA 
medical center was appropriate and that his death was not the 
result of VA treatment.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for the 
cause of the veteran's death has not been presented.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  A well grounded claim for benefits pursuant to 38 
U.S.C.A. § 1151 for the veteran's death has not been 
presented. 38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1997); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the veteran's 
cause of death, and benefits pursuant to 38 U.S.C.A. § 1151 
for death resulting from treatment rendered by the Department 
of Veterans Affairs.

To establish service connection for the veteran's cause of 
death, the evidence must establish that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1998).  

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 7 
Vet.App. 498 (1995). Essentially the same factors are for 
consideration in determining whether a claim for service 
connection for the cause the veteran's death is well grounded, 
except that the nexus must be between service or a service 
connected disability and death.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded. Id.

Factual Background

Service medical records are negative for any complaints or 
findings referable to any cardiovascular abnormalities.  
Likewise, a VA examination in July 1950 does not report signs 
or symptoms of any cardiovascular deficiencies.

The appellant was granted entitlement to service connection 
for mild back strain, evaluated as 0 percent disabling, in 
July 1950.

A VA examination was conducted in March 1958.  The veteran 
provided a history of treatment for a back and a heart 
condition since his last VA examination.  He claimed that he 
"choke[d] up" and his heart jumped, fluttered and seemed to 
be "coming out."  The examiner merely diagnosed albuminuria, 
cause undetermined.  Chest x-ray was normal.  His heart was 
normal in size, shape and position.

The veteran was granted entitlement to healed pleurisy of the 
right base, evaluated as 0 percent disabling, in a November 
1958 Board decision.

A VA examination was conducted in June 1960.  The examiner 
noted that a review the veteran's history by systems was 
considered valueless since he complained of almost everything 
suggested to him.  Examination of his chest revealed that his 
heart rate and rhythm were normal.  No murmurs were heard and 
there was no evidence of cardiac enlargement.  His chest 
appeared clear.  His blood pressure was 130/85.  No diagnoses 
referable to cardiovascular abnormalities were indicated.

A December 1961 physician's statement from P. T. Howard, M.D., 
was submitted, which indicated that the veteran was being 
treated for hypertension, duodenal ulcer, bronchiectasis, 
smothering, extreme nervousness, and arthritis in all joints.

January 1962 and February 1962 VA examinations indicated 
numerous diagnoses, including peripheral arteriosclerosis, 
moderately severe; arterial hypertension; and arterial 
sclerosis, retinal vessels, chronic, bilateral, moderately 
severe, and the veteran was granted entitlement to disability 
pension in March 1962.

VA treatment records were submitted, which revealed that the 
veteran presented with multiple complaints, including chest 
pain with shortness of breath, in July 1983, diagnosed as 
costochondritis and chronic bronchitis.  The veteran was 
admitted in August 1983 for evaluation of atrial fibrillation 
with some component of AV (atrioventricular) node dysfunction.  

A private hospitalization summary from the Jesse Holman Jones 
Hospital for a period of admission in June 1982 was submitted 
which indicated an assessment of the following:
1.  Acute respiratory distress secondary to #2 
and #3 was resolved.
2.  Bronchopneumonitis with bronchospasms, 
resolved.
3.  Bronchiectasis.
4.  COPD with respiratory alkalosis, resolved 
secondary to #1.
5.  Hypertension controlled with diet.
6.  Hypokalemia secondary to #5 and #2 
resolved.
7.  Chest pain secondary to coronary artery 
disease, left ventricular hypertrophy with 
pulmonary hypertension.
8.  Anemia.
9.  Kyphoscoliosis.
10.  Status Post:  A. Black lung disease, B. 
Peptic Ulcer disease, C. TB.
11.  Copious sputum production cough screened 
for cytology pending rule out bronchogenic CA.

A March 1990 VA treatment entry reported that the veteran had 
been seen for occupational therapy.  He had returned from a 
home pass and his family indicated a willingness to provide 
total care.  It was noted that the OT goals were only 
partially met as the veteran had severe deficits.  His 
functional status remained poor. 

A November 1990 hospitalization summary indicated that the 
veteran had a history of right hemispheric CVA, embolic 
phenomenon, coronary artery disease, hypertension, chronic 
atrial fibrillation and flutter, COPD, iron deficiency anemia, 
hypertension, and status post percutaneous enterogastrostomy 
tube placement, secondary to dysphagia.  Discharge diagnoses 
included:
1.  Syncopal episode.
2.  Presumed new onset seizure disorder.
3.  Status post right middle cerebral artery 
stroke with embolic phenomenon.
4.  History of atrial fibrillation and atrial 
flutter.
5.  Chronic obstructive pulmonary disease.
6.  Iron deficiency anemia.
7.  Hypertension.
8.  Status post percutaneous enterogastrostomy 
tube placement, secondary to dysphagia. 

VA treatment records dated from June 1991 to March 1992, 
reported that the veteran was followed for his numerous 
physical disabilities status post cerebral vascular accident.

VA treatment records for the veteran's final period of 
hospitalization in March 1994 show that he had been admitted 
for an emergent embolectomy.  An echo report revealed that he 
had mixed aortic valve disease which was present as heavy 
sclerosis; mild aortic stenosis; mild aortic insufficiency; 
mild mitral annular calcification; and mild mitral 
regurgitation.  On post-operative day three, he became 
diaphoretic with abdominal and right lower extremity pain.  
While undergoing urgent arteriogram, he had to be intubated.  
Efforts to revive him after the initial resuscitation were 
ultimately unsuccessful, and he died.  The hospital records 
state that the cause of death was probable myocardial 
infarction due to thromboembolism.   

The death certificate indicated that the veteran died on 
March [redacted], 1994.  The immediate cause of death was 
reported to be Mesenic Ischemia, due to, or as a consequence 
of Multiple Emboli Syndrome.  Generalized Atherosclerosis was a 
significant condition contributing to death but not resulting 
in the underlying cause.  The manner of death was reported to 
be "Natural."  An autopsy was not performed prior to 
completion of the death certificate.

An autopsy was subsequently conducted on March 31, 1994, by C. 
Blake, M.D., F.C.A.P., F.A.A.F.S.  Dr. Blake found that the 
immediate cause of death was acute myocardial infarction 
superimposed on markedly scarred myocardium of the septum and 
left ventricle.  The proximate cause of death was coronary 
arteriosclerosis, severe, triple vessel involvement.  The 
mechanism of death was ventricular fibrillation/asystole, and 
the manner of death was natural.  

The veteran's file was referred to a physician not affiliated 
with the VA Medical Center in Nashville, Tennessee for an 
opinion regarding the treatment he received during his final 
hospitalization.  A physician in Memphis, Tennessee reviewed 
the veteran's file, and reported that "in no way did the 
veteran's death result from the treatment he received at the 
Nashville VA Medical Center in March 1994."  The physician 
further indicated that "[i]n no way was the condition that 
caused the veteran's death a consequence of the treatment."  
In response to a question regarding the propriety of the 
treatment, the physician reported that the treatment at the 
Nashville, VA Medical Center was "absolutely appropriate," 
and "perfect throughout." 


1.  Entitlement to service connection for the cause of the 
veteran's death.

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication of cardiovascular disease in the 
veteran's service medical records, or in the initial post-
service VA examination conducted in July 1950.  The first 
medical evidence even suggestive of cardiovascular disease 
dates from several years later still.  While the appellant 
contends that the cause of the veteran's death was related to 
cardiovascular disease that manifested during service, she has 
not presented nor alleged the existence of competent medical 
evidence demonstrating that such was the case.  As a 
layperson, she is not shown to posses the medical expertise to 
draw such a conclusion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, there is no medical evidence or 
opinion that either of the service connected disabilities was 
a factor in the events leading to the veteran's death.  
Accordingly, she has not submitted competent medical evidence 
to establish a nexus between the cause of death and any 
incident of service, or either of the veteran's service-
connected disabilities (mild back strain and healed pleurisy).  
Thus, the Board must find that her claim for service 
connection for the cause of death is not well grounded.



2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
death resulting from treatment rendered by the Department of 
Veterans Affairs.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability..., disability 
or death compensation ... shall be awarded in the same manner 
as if such disability, aggravation, or death were service- 
connected.

The appellant has contended that the veteran's death was the 
result of treatment he received while hospitalized.  
Specifically, she claims that he was wrongly injected with a 
"die" to which he had a reaction and died shortly 
thereafter, and further that a "bloon" that came loose from 
his feeding tube caused his death.  However, there is no 
medical evidence to corroborate her claims.  In fact, the 
terminal hospital records, the death certificate and the 
autopsy report specifically attribute the veteran's death to 
cardiovascular disease.  Further, it was the opinion of a 
physician unaffiliated with the VA Medical Center in 
Nashville, Tennessee that the veteran's treatment there was 
appropriate and that his death was not the result of such 
treatment.

The Board has considered the statements of the appellant, as 
to her belief that the veteran's death was due to medical 
treatment.  However, these statements are not competent 
evidence with regard to this issue. There is no evidence that 
she has the requisite medical expertise to enter a medical 
judgment as to any relationship between the veteran's 
treatment and his death in March 1994.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board must find that her claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151 is not well grounded.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

